DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 1-10 allowed.

The following is an examiner’s statement of reasons for allowance:
A thorough search for prior art fails to disclose any reference or references, which taken alone or in combination, teach or suggest, in combination with the other limitations does not cover the limitation identifying in independent claim 1, 5, 9 and 10. The closest found prior art are  Mammou al (US 20190080483 A1) and Melkote Krishnaprasad et al (US 20190325614 A1). 

Mammou discloses method of system includes one or more sensors configured to capture points that collectively make up a point cloud ([0004]).   Mammou discloses encoder may be used to generate a compressed point cloud to reduce costs and time associated with storing and transmitting large point cloud files ([0055]). Mammou discloses compression of spatial information and/or attributes of points in a point cloud may enable a point cloud to be communicated over a network in real-time or in near real-time. ([0055]). 

Melkote Krishnaprasad discloses method for compressing a point cloud including defining a volume that comprises a plurality of points of the point cloud ([0005]). Melkote Krishnaprasad discloses bit sequence may be generated for each sub-volume including an occupancy indicator that indicates whether each second sub-volume of the sub-volume is occupied ([0019]). Melkote Krishnaprasad discloses allowed sub-division techniques include quadtree-like encoding of points which can be approximated to reside on one of M pre-determined planes ([0050]). 

Neither Mammou nor Melkote Krishnaprasad, alone or in combination, teach the claim limitation of bitmap for combined three-dimensional data that is a combination of pieces of three-dimensional data indicating which of the pieces of three-dimensional data a three-dimensional point belongs to, the three-dimensional point being a three-dimensional point of the combined three-dimensional data and included in a unit space. It would have not been obvious to one of ordinary skill in the art at the time of the invention to combine any of the prior art to disclose all the limitations of independent claim 1, 5, 9 and 10.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	

	Conclusion
	
                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIVANG I PATEL whose telephone number is (571)272-8964.  The examiner can normally be reached on M-F 9-5am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHIVANG I PATEL/Primary Examiner, Art Unit 2619